 46HOSPITAL OF ST 'RAPHAELHospital of St. Raphael and New England HealthCare Employees Union, District 1199, a/w Na-tional Union of Hospital and Health Care Em-ployees, RWDSU, AFL-CIO. Cases 39-CA-539 and 39-CA-83930 November 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 3 September 1982 Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondent filed exceptions and a supporting brief,the General Counsel filed cross-exceptions and asupporting brief, and the Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge's findings that the Re-spondent did not violate Section 8(a)(3) and (1) ofthe Act by revising employee Rosen's work sched-ule effective 8-September 1980 or by issuing a writ-ten warning to her on 13 October 1980. We alsbagree with the judge's findings that the adversepersonnel actions taken against Rosen after shefiled a grievance over the warning were not moti-vated by R osen's union activities and thereforewere not violative of Section 8(a)(3) and (1). Con-trary to the judge, however, we further find thatRosen's conduct in filing and pursuing the griev-ance did not constitute protected concerted activityand therefore the adverse personnel actions takenby the Respondent did not violate Section 8(a)(1).The relevant facts, as more fully set forth in thejudge's decision, are as follows. Rosen was em-ployed for about 6 years as a part-time clerk-typistin the Department of Respiratory Therapy, whichwas headed by Mazzacane starting in July 1980.On 13 October 1980 Rosen received a writtenwarning from Mazzacane for "leaving work with-out authorization." Rosen immediately complainedabout the warning to Mazzacane, advising him thatshe was doing so pursuant to the Respondent's in-I The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Or 1951) We have carefully examined the record andfind no basis for reversing the findingsternal grievance procedure and claiming that thewarning was harassment for her union activities.3In the course of processing her grievance, Rosenalso protested to several of the Respondent's offi-cials that Mazzacane had committed certain techni-cal violations of the grievance procedure itself.4Ultimately, on 13 January 1981, Executive VicePresident Beeman advised Rosen in writing thatthe warning would be removed from her personnelfile. He also stated that the grievance procedurehad been reviewed and would be "further clari-fied" in the near future. On 17 February 1981Rosen received from Mazzacane her first negativeperformance appraisal. Other adverse personnel ac-tions followed, including a second negative per-formance appraisal on 30 July 1981,5 before Rosensubmitted her resignation from work effective 9October 1981.The judge found that Rosen's conduct in pursu-ing her grievance was protected concerted activity.Finding NLRB v. Interboro Contractors6 applicableeven though no collective-bargaining agreementwas involved, and citing Alleluia Cushion Co.,7 shefound that Rosen's protest "was designed, at leastin part, to vindicate rights guaranteed to all em-ployees, by Section 7 of the Act" and that Rosen"set in motion a process which could only inure tothe benefit of her co-workers." The judge went onto find that many of the subsequent adverse person-nel actions taken against Rosen were part of a con-tinuing pattern of retaliation for the manner inwhich she pursued her grievance.Contrary to the judge, we find that Rosen's pur-suit of her grievance did not constitute concertedactivity within the meaning of Section 7 of theAct. Following the judge's decision herein, theBoard issued Meyers Industries,8 in which it over-ruled Alleluia Cushion and its progeny and held:9In general, to find an employee's activity to be"concerted," we shall require that it be en-gaged in with or on the authority of other em-2 The grievance procedure, as set forth in the employee handbook,consists of three steps at step 1 the employee must present the complaintto his or her supervisor, at step 2 the employee may present the com-plaint in writing to the department head, and at step 3 the employee maytake the matter to the administrator, whose decision is final and binding3 It is undisputed that Rosen was a known, active supporter of theUnion both before and after the representation election on 8 September1980, which the Union lost4 Because Mazzacane at that time was Rosen's supervisor as well asthe department head, there apparently was some confusion as to meetingthe requirements of steps 1 and 25 The judge inadvertently erred in referring to February and July 1980rather than 19816 388 F 2d 495 (2d Or 1967), enfg 157 NLRB 1295 (1966)7 221 NLRB 999 (1975)8 268 NLRB 493 (1984)9 Id273 NLRB No. 8 HOSPITAL OF ST RAPHAEL47ployees, and not solely by and on behalf of the• employee himself.Thus, the Board will no longer presume that an in-dividual employee's activity is concerted simply be-cause the matter complained about is of interest tOother employees. Moreover, although the Boardhas held that an individual employee's filing of agrievance based on a collective-bargaining agree-ment constitutes protected concerted activity†see,e.g., Interboro Contractors, above†the Board hasnot extended its holding to an individual employ-ee's filing of a grievance pursuant to an employer'snoncontractual grievance procedure. Thus, inAlcan Cable, 1° the Board specifically held:11An employee's action in filing an internal com-plaint cannot constitute concerted activity if,as Lawson's action undisputedly was, it isdone solely. by and on behalf of the -employeehimself and is not done in reliance on any col-lective-bargaining agreement. See Snap-OnTools Corp., 207 NLRB 238 (1973).In the instant case, the record establishes thatRosen's grievance was, at bottom, an individualand purely personal complaint, and that Rosen'spursuit of the grievance did not constitute concert-ed activity." Rosen challenged a written warningdirected at herself alone. As found by the judge,the written warning arose out of a misunderstand-ing between Rosen and her supervisor and was notmotivated by her union - activities. Further, al-though Rosen also, in the course of processing hergrievance, protested certain technical aspects of theRespondent's internal grievance procedure, noother employee joined her protests. Thus, in ac-cordance with Meyers Industries and Alcan Cable,we find that Rosen's complaints were not "concert-ed" because they were made solely by and onbehalf of herself and not in reliance on any collec-tive-bargaining agreement. Therefore, we furtherfind that any adverse personnel actions takenagainst Rosen in retaliation for her grievance ac-tivities were not violative of Section 8(a)(1)." Ac-1‡ 269 NLRB 184 (1984)" Id at 18412 We note that the US Supreme Court in NLRB v City Disposal Sys:-terns, 104.5 Ct 1505 at fn 6 (1984), in sustaining the Board's "Interborodoctrine," also recognized the Board's distinction in Meyers Industries,above, between cases based on the existence of a collective-bargainingagreement†e g, InterboroŠand those that are not†e g, the Instant case13 Although the finding that the Respondent's actions were retaliatorymakes Rosen's situation a sympathetic one, we note that the Board inMeyers Industries stated the following in response to a similar concert)(268 NLRB 493, 499)We do not believe, however, that, Section 7, framed as it was to le-gitimize and protect group action engaged in by employees for theirmutual aid or protection, was Intended to encompass the case of in-dividual activity presented herePile are not empowered tocordingly, we shall dismiss the complaint in its en-,tirety.ORDERThe complaint is dismissed.correct all immorality or even illegality arising under the total fabricof Federal and state lawsDECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. Thismatter was heard in Hartford, Connecticut, on February1, 2, and 3, and in New Haven, Connecticut, on March15 and 16, 1982. Pursuant to charges filed on February17 and September 21, 1981, as amended on October 27,1981, a consolidated complaint issued on November 4,1981, alleging that the Hospital of St. Raphael (the Hos-pital or Respondent) unlawfully discriminated against itsemployee, Sandra Rosen, for engaging in union andother concerted protected activity in violation of Section8(a)(1) and (3) of the National Labor Relations Act (theAct). Respondent's timely answers deny the allegationsof the complaint as amendedAll parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. On the record, in-cluding my observation of the demeanor of the witnessesand after due consideration of the briefs filed by counselfor the General Counsel and for Respondent, I make thefollowingFINDINGS OF FACTI. JURISDICTION* THE BUSINESS OF THE EMPLOYERAND THE LABOR ORGANIZATION INVOLVEDRespondent, a Connecticut corporation with an officeand place of business in New Haven, Connecticut, hasbeen at all material times engaged as a health care insti-tution operating a hospital which provides in-patient andout-patient medical and professional health care services.During the calendar year ending December 31, 1980, inthe course and conduct of its business operations, Re-spondent purchased and received at its New Haven facil-ity products, goods, and materials valued in excess of$50,000 directly from points outside the State and de-rived gross revenues in excess of $250,000. Accordingly',I find that Respondent is now and has been at all timesmaterial an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and ahealth care institution within the meaning of Section2(14) of the Act.New England Health Care Employees Union, Distnct1199 (the Union) is now, and has been at all times mate-rial a labor organization within the meaning of Section2(5) of the Act 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDII ISSUESThe issues presented in this case are whether: (1) Re-spondent engaged in the following conduct in order todiscriminate against Sandra Rosen because of her unionor otherwise concerted protected activity. (a) revised herwork schedule on September 8, 1980, (b) issued her awritten warning on October 13, 1980; (c) issued adverseperformance appraisals to her on February 5 and July 30,1980; (d) denied her an annual merit increase in February1981; and (e) denied her request for a revised summerwork schedule, and (2) these measures, together withother actions involving criticism of her performance asan employee, compelled Rosen to resign and therebyconstituted a constructive discharge in violation of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSandra Rosen was first employed by the Hospital inFebruary 1974. For approximately 6 years prior to hertermination on October 9, 1981, she served as a part-timeclerk in the Hospital's respiratory, therapy department.During her first 5 years in this position, under then De-partment Chief Peter Pagliari, Rosen maintained an un-blemished work record and regularly received annualmerit increases. Pagliari evidently valued her efforts, forin January 1980 he gave her a glowing evaluation com-menting that "she has the ability to handle almost any-thing that is assigned." In October of the same year, shereceived a 17-percent pay raise as part of a hospitalwideprogram designed to revise job descriptions and upgradewages.B. Rosen's Union ActivityThe record shows that Rosen became involved inunion activity as early as December 1979 when Local1199 began an organizational drive among the serviceemployees at the Hospital From March, when theUnion's campaign surfaced and quickened, through Sep-tember when the election was held, Rosen was amongthe staunchest of union advocates She distributed leafletsat hospital entrances and in the cafeteria between shifts,served as spokesperson for the group of employees whorequested recognition for the Local, posted union noticeson the departmental bulletin board, was one of severalspeakers at the Union's rally on August 15 shortly beforethe election, attended the meeting at which the list of eli-gible employees was devised, and served as an observerfor the Union at the September election Her efforts onbehalf of the Union did not go unnoticed, as several ofRespondent's witnesses conceded.The Hospital responded to the Union's drive with acountercampaign of its own. At considerable expense, amanagement consulting firm was hired which had amongits responsibilities the preparation of numerous antiunionletters which were issued to employees. Although theletters were not alleged by the Union to be unlawful,they nevertheless unmistakably revealed Respondent'santipathy to unionism and to the value of collective bar-gaining by outside interventionists as a means of redress-ing employee problems. Telling evidence of antiunionbias may also be found in an admission reluctantly of-fered by John Bimonte, Respondent's vice president ofhuman resources,' that he instructed his staff to be waryof hiring "union plants," and from a comment to Rosenby the current chief of the respiratory therapy depart-ment, John Mazzacane, that "people must be desperateto go to a union."2The Union lost the election held on September 8,1980, and thereafter filed no objections as to Respond-ent's conduct during the organizational drive. Even afterthe Union's defeat, however, and throughout the dura-tion of her employment, Rosen continued to wear theUnion's button as a sign of her commitment1. Alleged harassmentIn June 1980, John Mazzacane, formerly head of theschool of respiratory therapy, became acting chief of therespiratory therapy department, replacing Pagliari wholeft for a new post. In August, he became chief. UnderMazzacane's administration, Rosen suffered a series ofadverse employment actions which ultimately led her toquit her job. These are the source of the unfair laborpractice allegations in this case.a. Schedule changeThe first conflict between Mazzacane and Rosen aroseover her work schedule Under Pagliari, Rosen workedfour 5-hour days per week. Monday: Wednesday, Thurs-day, and Friday Her day usually commenced at 10 a.m.,although her starting time was variable.Rosen testified that on August 24, without priornotice,- Mazzacane informed her that her schedule wouldbe altered effective September 8 to a 5-day workweek.On August 25, Rosen sent Mazzacane a memo in whichshe stated she would accept the work schedule revision,but only under protestRespondent's account of this matter varies widelyfrom that offered by the General Counsel. Mazzacane re-lated that prior to becoming chief, he and others in thedepartment were troubled by Rosen's erratic hours andwere never sure of precisely when she would be avail-able. Therefore, he determined to regularize her workschedule He chose the hours of 1 to 5 p.m out of adesire to have the clerk-typist available at times whichsuited his own work schedule, to insure coverage of thetelephone during a shift change between 3 and 3.30 p m.,and to make way for a second part-time clerk typist.Mazzacane stated that he told Rosen early in July that itwould be necessary to stabilize her work schedule. In thelatter part of July, he was more definite, telling Rosenthat he wished her to work a 5-day workweek from 1 to5 p.m. On August 1, shortly before Rosen left for a 2-week vacation, Mazzacane further maintained that hetold her the new schedule would take effect on Septem-Bimonte served as director of personnel in 1980 and 1981 when theevents giving rise to the Instant complaint occurred2 Rosen impressed me as a sincere witness, who testified in a forthrightmanner. whereU..s Mazzacane frequently offered shifting and inconsistentexplanations for his actions and of events Therefore. I am inclined tocredit Rosen's assertion that Mazzacane made such a remark HOSPITAL OF ST RAPHAEL '49-ber 8. In an effort' to' accommodate Rosen's interests,somewhat, Maizacane 'agreed 'to a 12-to-4 shift' for her.He Subsequently confirmed the schedule change bymemo dated August 8: Since Rosen was on leave at thattime, she could not have 'received the memo until she re-turned to Work abont August 20'Minutes taken at a-supervisory "staff meeting held' onAugust 6 indicate' that Mazzacane :announced 'inter alia'that "the new schedule was diScussed with clerk-typistand will begin soon. It will provide employees with 'coy-'erage '5 days/week. The same hours each day. In ad&'.tion, we will try to expand that position to 40 hours-" OffAugust 22, the entire department was notified by memd-that Rosen wotild commence a 5.;daY schedule from 12to 4 p.m. on September 8.,_.,Documentary proof entered into the record of thiscase ,provides a convenient mearis of resolving the dis-pute as to when Rosen was advised of a schedulechange. Turning first to the August 6 memo, I note thatit refers only to the prospect of "5-day workweek for theclerk-typist; it makes no mention of-specific hours or ,ofthe effective date for the new schedule. Although thememo of August 8 is more specific as, to the details ofthe schedule change, this memo could not have beentransmitted to- Rosen until. she returned from vacation.From •this I infer that, although Mazzacane probably,mentioned the possibility of a 5-day workweek to Rosen,she was not given notice of the express †hours she would .work or the date that, the new schedule would bemented until about August 20 when .she .returned fromher' vacation..•b. Warning ,The next clash between Mazzacane and Rosen ocl-,curred when she left work an hour early on October 10.Here, too, the parties' acconnts of this cOntretemps differ.sharply. Rosen testified' that -on 'October 3 she askedMazzacine how she shohld deal 'with medical appoint-ments previously scheduled for her Children on October13 and 17 which conflicted with her new 'Working hOurs'..,Mazzacane allegedly assured her; that ;she could leavework an hour early oh these ode-ask:ins. AccordinglY, onOctober 10,, she punched out' at, 3 -p.m.,-Mazzacane acknowledged that, -apprOx'imately a week .before October 10, Rosen asked huh, in a general way,what procedure she should follow if,prescheduled medi-cal appointments conflicted with her new work schedule.He denied that she referred to any specific dates. Mazzacane stated- that, during .the same conversation, Rosenurged him. to permit her to resume her former workinghours. The following Friday. afternoon,. when Mazzacanewas unable to locate Rosen, he feared, that she .was re-,verting to her former irregular work pattern without au-,_thorization, and issued a written warning to her on Octo-ber 13. This was -the first disciplinary measure she hadreceived _throughout the course of her employment withRespondent.-Rosen's reaction to the warning was immediate. sheaccused ,Mazzacane of harassing. her for union activityand filed a Written grievance the same day.3 Rosen pur-sued .her grievance zealously through each' step of thegrievance- procedure In an effort to 'clarify the process,particularly with regard to the 'distinction- between step 1and '2,4 'Rosen telephoned: met With, and Wrote memosto various members of the administrative' hierarChy in-cluding Personnel Director :-BirriOnte, Departmental Co-Director Dr Sekand, the Hospital's 'Associate AdminisL.trator Skopac, and finally' Respondent's 'Executive VicePresident Beeman. Her memos forcefully set 'forth herposition, adamantly denied.`Mazzacane's version .of the'incident, 'and accused him- of issning the warning' asunion' harassment, repeatedly criticized' the handling ofher 'grievance as violative Of hospital policy and request-ed that the warning be rescinded. Ultimately, on January-13; 1981, Beeman issued a written decisicin in which he,ruled that the warning would be rescinded. His-decisionWas based on "a reviewlof the events .‡ : : leading up to'the invalid warning together with a review-of your 'work'at the Hospital." Further, Beeman '- wrote that "theGrievance Procedure process which was followed in thiscase was also *reviewed, - and 'will' be further -clarified 'by:Mr. 'Skopac in the near future"' c. Performance appraisals_ . -,;,.Ih_adcOrdance with the Hospital's evalnation system,Rosen received written employee.performan.ce,appraisals;on February 17 and again on July,.30,, 1980 ,In ,contrastto Pagliare,s' very favorable assessment 4.0ctober 1980,. ,Mazzacane's February evaluation fonrid,Roseh,severelY'deficient in each of the areas identified on Pie,†form.cifically, Mazzacane note,d that her typewritten workwas unacceptable in that it contained, freeritthat her productive output was poor, that she Was u67willing to handle difficult- and, undesirable' assignments,had occasional, conflicts with ,her †supervisor and "is ex-tremely defensive making implausible excuses for errors."As a result of this negative appraisal,' Rosen failed to 're-_delve a merit pay increase. ,Maz_zacane testified ,at length .about shOrtcomingsRosen's* performance which he, believed warranted hisharsh appraisal. Numerous letters', memos-, and .6ther_ma-,†terials, which Rosen typed were introduced in evidenceto demonstrate:alleged errors or,ornissions. For example,Mazzacane testified with respect to a .merno to anotherdepartment chief he had ,prepared as, one of his first ad-ministrative acts. Although the final copy, of the memo,did not contain errors, he nevertheless was concernedthat erasures might .be evident on the Original copy "Miz,zacane; therefore opted not to send_ the Original ,and,stead, sent his colleague a clean xeroxed copy which .didnot reveal the corrections Mazzacane .further testified .•,.3,, The Hospital's employee handbook ,describes-a three-step grievance_procedure step 1 calls for presentation of a written grievance to the em-ployee's supervisor who is to provide a decision within 2 working days,step 2 prOvides that thereaftei the complaint shall be 'forwarded to thedepartment head who shall isslie a decision" within 1 week, at step 3 thematter goes forward to the hospital administrator who is required to issue'a final decision in writing "as soon as possible†,.1 -4 Some' of the confusion in processing_Ro-sen's g'rie'vance arose fromthe fact thai Mazzacane was both lier,supe'rvisor anCitlie'departmentalhead, thereby obscuring the distinction"between-steri 1 and step 2 - 50DECISIONS OF NATIONAL LABOR. RELATIONS BOARDthat because Rosen , failed to type one page of a- three-page memo, he had, to type it himself. Rosen-denied any.connection- with this ..memo, recalling specifically that,when it -was posted; she -remarked to a coworker that theword,t-lopinion" on the. secondpage had been typed as"opion," kmistake she would have corrected. Mazzacaneoffered another memo, typed in January 1981, to showthat even on a. corrected version, Rosen had omitted cer--tam -phrases. ,On returning the corrected copy _ of thismemo-to Rosen, Mazzacane circled in red the portions ofthe letter,,which-were omitted. According to Mazzacane,Rosen-remonstrated that he should not encircle mattersin redisince it made it impossible for her to correct them.,.Mazzacane responded that, he did not wish such a largeomission to be inserted, 1,13.ut -rather, wanted the entire_ .page to be redone. 1,Cal.kreuth, having,cosigned the feb-ruary evaluation,' concurred with.:Mazzacane's assessment.'of Rosert's typing skills. He estimated; that during. the,August to February evaluation, period, during a- ,badweek, -out-:of -approximately 20 documents, .5 to. ,6 mighthave to,.be..;retiirned.1 to Rosen for correction; whileduring.a good week, only 2,-or 3 might need revision..Mazzacane also testified as to ROsen'_s purported inabil-ity td complete her work aecurately For instance, he as:serted that she failed to,identify and record in her notesthe salient topics at 'depaitmental meetings. As a conse-quence;- he was compelled to completely. revise minutesor a' SePiernber,30f,ineeting. On October 23, Mazzacane"serdRosen'a rn•eino pointing 'out that certain niOntfily re-' '' † rd"'''tfr"'ports tit e Efficiency Work- Sheets" cbritained eirOrs.The Mein() Vated. that henceforth the reports first_ Wereto be submitted- to Kalkreuth Rosen. did . not =denymaking ,theseerrors: ,Mazzacane also- tgtified that-be-eande, ROSeh"failed!t‡ fill in three, pieces of informationOn 'forms 'designated' "Retrospective Analysis," a reportwhich ideritifieS'.the various kinds of treatments adminis-tered. to Patientiftlie,department, he had to enter thedata Sim- selh -Fie-aCknoW- ledged :that; after .bringing thismatter to'ROseh's attehtiOn in No-Vember -1980, he had nofurther problems With the manner in' which she COmplet-eci these fOrmS:' IsTeVettheless, on lanuary.'16, 3 days'afterROseh's''…gfieVancew-as' resolved in her favor: ,Mazzaeine-COMplained iii a''Wfitten memo' id Kilkreuth-ihat theanalyses -were -liar -being sUbmitied in a timelY 'mannerThis was the first "ocCasion that Rosen 'Was' adVised thatthe repbris'Wereconsidered late. ' † 'A significant portion Of ROsen''s 'work involved filing:various eamPuter'Printduts. Whiely'were reCeiVed oil aweekly" or rn—nthlj"1–sis Mazzacalie testified- that hefound the sheet' filed so.' that, the Piinted 'material wasfolded 'inside 'Out or _upside down, ,making'thern difficulttd" readY-COntrar'y' Maizacane's assertion 'that 'hebrought this Vroblein to RoSen's attention on arleast sixoccasions between August and January 1981, she re-called that the first-shch criticism occurred about -Janu--Mazzacane 'also .a'skeeRosen to prepare, a :catalog' ofreference books and-alleged that ,he gave her- a sample tofollow which showed book titles listed in numericalorder. Rosen denied 'having been'siven any sample andsimply prepared ,a eatalog in. which the bdoks, were, notlisted sequentially, ,She added that, when- she. turned in-,her work product, Mazzacane. merely thanked her andnever registered any dissatisfaction. Moreover, she point-ed out that, several weeks prior toiler termination, heasked ,her to add other books to those previously. listed.-Mazzacane further charged Rosen, with responsibility'for incorrectly assembling forms used by the billing de-partment. Normally, such forms were preprinted, andautomatically assembled. However, when _the supply ofsuch, forms was exhausted, Mazzacane requested .a-number, of staff members to, help assemble them, manual::ly - Five identical pages in each form had to be carefullystapled together so that billing entries appeared in thesime grid on each of the five'pages,'Mazzacane testifiedthat after the billing departrhent 'rejected many of theforms because charges -appeared 'in inappropriate grids,he asked each' staff member with the exception of Rosento initial the forms they were' assembling. Thereafter,when forms were returned' which Were not initialed,:Mazzacane concluded that Rosen was responsible for the'assembling eirors. Ma-zzacane obseived that :Rosen 're-sented hiving 'to undertake this- task, and-faulted him forfailing to' order a sufficient- supply. before they ran' Out.--Kalkreuth, whose desk was- adjacent to Rosen's, ob-served that'She had difficulty in properly aligning theforrns.Also in the month of January 1981, Mazzacane asked-Rosen to chart the attendance records' for departmentmembers for-the previous year. On reviewing her work,Mizzacane found approximately:, 70 ' errors and spent'some -3 hours' preparing a corrected' version.' Rosen ac-knowledged her errors on this project and on one or. two'other pieces of work she did in one week in January butattributed her poor performance fo the stress she felt atawaiting a final decision' on her :grievance and also be-cause of concern with.certain personal problems.,Mazzacane described other problem he -perceived inRosen's peformance. For example, he faulted ,herto, distinguish between importanf and' less important, as-.signments. TO resolve this problem, he established a prizortty, System- designating -.each pieCe_ of work as havingeither first, second, or third prioritY., He instrUcted her tosandWich telephone 'calls in between her WOrk if they didnot interrUpt and interfere 'With hei prodACtiVity.,'Fur-ther, he testified that he7ried.on two occaStchis tO haVeher maintain- his appointment 'bOok, but Withdrew thistask when she did not Perform the job to his satisfactionHe alleged that Rosen misfiled catalogs frdm varioussupply hOuses and failed to file certain forms titled'"Un-reported Therapy. RepOrts" in chrOnologiCal order. 'Ad--ditionally, Mazzacane testifiedthat others in- the depart:nient expressed to him their discontent 'with Roseh's per-formance. Thus,' Mazzacane alleged th'at- a former -day-,shift supervisor, Dorrance Johnson, _complained to him'about Rosen's irregular hours; that She failed to. pagepersonnel properly of:to repage them, and that she-ne-glected:to complete priority woil promptly However,when Johnson was called by the 'Respondent to testifyhe flatly contradicted Mazzacane. -His dissatisfaction laynot at all with Rosen's performance Rather,. Johnson'sconcern was with the 'fact that no telephone_ dispatcherwas available throughout the day. He pointed- out that a. HOSPITAL OF ST RAPHAEL51high percentage of "telephone calls to the departmentwere of an urgent nature and commended Rosen's re-sponsible Manner in handling the dispatching functions.He made no mention of Rosen's alleged failure to com-plete priority work.Maziacane also testified that Dorothy Freel, formerlya clinical coordinator and then head of the school of res-piratory therapy, on one occasion returned some materialto him for correction which Rosen had typed. When Re-spondent called Freel as a witness, however, she ex-pressed satisfaction with Rosen's work. In fact, Rosentyped not only departmental materials for her but pre-pared private term papers as well. In addition, Freelfound nothing wanting in Rosen's services as registrar tothe school. Freel expressed approval of Rosen's revisedwork schedule since its regularity helped her to plan herown work accordingly.d. The July evaluationAlthough Rosen should have been -reevaluted within 3months of the February appraisal in accordance withhospital procedure, Kalkreuth, then her immediate super-visor, did not prepare another evaluation until July 30.At this time, he was as critical of her work as Mazzacanehad been-. Thus, he noted that, although her typing im-proved during this period, it continued to be of an unac-ceptable quality. He further commented that she com-pleted priority work in a timely manner but that her pro-ductivity suffered At the hearing, Kalkreuth did notprovide any documentary support for this evaluationother than to point to one memo which Rosen typed ona full rather than half sheet of paper as he had instructed.The only samples of Rosen's alleged poor typing duringthis second evaluation period were introduced into evi-dence by Mazzacahe. In two instances, letters to salesrepresentatives contained misspellings, but were mailedout over Mazzacane's signature anyway. As a result ofthe July evaluation, Rosen again was denied a pay in-creasee. Denial of revised summer schedule'Each .summer prior to 1981, Rosen , was permitted towork an earlier schedule than she did during the balanceof the year. In June 1981, Rosen requested Kalkreuth'spermission to revise her summer hours so that she couldcommence working at 11 a.m. rather than at noon Kalk-reuth and Mazzacane both refusedto consent. Initially,Kalkreuth's response was that she would have to choosebetween her family and her job. However, at the hear-ing, Kalkreuth and Mazzacane both maintained that herrequest was denied because the department had benefitedsignificantly from the regularity- of her schedule.2 Rosen's terminationIn May, Rosen began to suffer premature or skippedheart beats. Her family physician prescribed Indero1,56. A drug prescribed for the treatment of a variety of cardiac condi-tions See Physicians Desk Reference (Medical Economics Co, 1982 ed )performed a number of tests and suggested she take sometime off from wdrk. Consequently, between June andJuly she took the maximum allowable sick leave. Whileon vacation in August, these symptoms disappeared, butrecurred when she returned to work toward the end ofthe month. In the latter part of August, two incidents oc-curred which Rosen alleged exacerbated the stress shewas feeling on the job. One such episode concerned aproject which Mazzacane gave to her several hoursbefore she was to leave on vacation, stating that it hadthe highest priority. She began the assignment, but leftthe balance of it on her desk to be completed after hervacation. When she returned to her job, she found thatmany of the materials she was using for the project weremissing and then learned from Mazzacane that theproject no longer had a high priority. Mazzacane ex-plained that it was his superior who in fact determinedthat the project no longer had the significance originallyattached to it. The second incident occurred when Rosenfound certain computer printouts on her desk with in-structions to file them Having never seen these printoutsbefore; she entered Mazzacane's office to ask him wherethey should be filed According to Rosen, Mazzacanebecame furious with her, and began pacing around hisoffice saying that she should know where the documentswere to be filed. Dorothy Freel, who was present inMazzacane's office during this encounter, recalled thatRosen appeared quite distraught, but had no recollectionof Mazzacane raising his voice to her at .any timeToward the end of August, Rosen returned to herphysician for new tests. In mid-September, the test re-sults revealed that her symptoms were not related to aphysical impairment.6 Concluding that her problemswere generated by work-related stress, Rosen tenderedwritten resignations on September 18, effective October9.C. Discussion1. The schedule change and warning were notunlawfully motivatedThe General Counsel contends that the Respondent re-vised Rosen's work schedule, issued a written warningand two unjust performance appraisals, withheld a payincrease, and denied special summer hours to penalizeher for her involvement in union and other protectedconcerted activities In addition, these acts together withother forms of alleged harassment were designed tomake Rosen's working environment so intolerable as tocompel her resignation. The Respondent contends, to thecontrary, that its conduct toward Rosen was justified byher poor performance and by legitimate business consid-erations. Thus, a resolution of the issues in this caseposes the recurring problem of discerning the true rea-6 At the hearing, I rejected for hearsay reasons G C Exh 26, a -medi-cal report from Rosen's physician I have decided to reverse that rulingsua sponte, for after reconsidering this matter, I conclude that the docu-ment was not being offered for the truth of the matters asserted therein,but rather to provide the basis for Rosen's belief that her symptoms werenot physiologic, and also to explain why her resignation was not ten-dered until mid-September Accordingly, G C Exh 26 is admitted intoevidence 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDsons underlying Respondent's treatment of Rosen. Incases such as this, where alleged violations of Section8(a)(3) and (1) of the Act turn on an employer's mixedmotives, the Board has devised a two-part analytic ap-proach. First, the General Counsel has the initial burdenof proving that protected activity was a substantialfactor in the discipline imposed by the employer. Oncethe General Counsel has made this prima facie case, theburden shifts to the employer to prove as an affirmativedefense .that the decision would have been the same inthe absence. of the protected activity. Wright Line, 251NLRB 1083, 1089 (1980).7Here, several essential ingredients requisite to estab-lishing a prima facie case are easily satisfied. :The recordclearly shows that the Hospital was opposed to the orga-nization of its employees and was well aware of Rosen'stireless efforts on behalf of the Union. Against this back-drop, the General Counsel relies heavily on the elementof timing to establish the impropriety of Respondent'sdecision to change Rosen's work .schedule. Thus, heargues that Rosen was not advised of the schedulechange until shortly after her prominent participation inthe Union's August 15 rally. However, as I found above,Mazzacane did mention the schedule revision to .Rosentoward the latter part of July or early August, albeit inunspecific terms. Further, he advised the supervisorystaff in early August, prior to the union rally, that thechange would occur. This announcement tends to negatea causal link between Rosen's appearance at the rally andthe subsequent alteration of her working hours 8 •The General Counsel further submits that Respond-ent's proffered business justification for the schedulechange is wholly lacking in merit. I agree that Mazza-cane's explanation that Rosen was needed to dispatchtelephone calls during the 3 to 3:30 p.m shift changemade little sense. Telephone dispatching was undeniablyan important function, but not only in the afternoonhours Assuring Rosen's presence during a particularhalf-hour period would in no way address the dispatch-ing problem during the balance of the day when she wasnot on duty. Further, Kalkreuth did not corroborateMazzacane's contention that Rosen was needed toanswer the telephone during the shift change. Rather, heexplained that her presence during this time wouldpermit maximum exposure to the greatest number ofpeople in the department In this event, however, a sub-stantial number of the staff would be present to answerthe telephone.If Respondent's only justification for revising Rosen'sschedule rested on the need to have her available fortelephone dispatching, I would have grave reservationsas to the legitimacy of its motivation. However, Mazza-cane offered other reasons for the schedule change7 In a recent decision, Zurn Industries v NLRB. 680 F 2d 683 (9th Cir1982), the court specifically affirmed the Board's two-step approach inWright Line, after carefully reviewing the relevant legislative history, butnoted that there was not universal agreement among the circuits (id, fn9)8 As found above, Rosen was not notified of the precise details of theschedule change until on or about August 20 Thus, her charge that thechange was Unlawful, filed on February 17, 1981, was within the 6-monthproscription.of Sec 10(b) of the Actwhich are more convincing. Thus, he explained that hewished to stabilize her schedule so as to provide certain-ty to other department members who utilized her serv-ices; make way for another part-time clerk, and betteraccommodate his own work habits. Nothing in therecord suggests that these were not valid considerations.Mazzacane's August 6 memo documents his intent to adda part-time clerk. Freel, a neutral and objective witness,testified that she valued the certainty of Rosen's newschedule. In addition, I note that Mazzacane testifiedwithout controversion that he acquiesced to Rosen's re-quest for a starting time of 12 noon rather than 1 p.m.His willingness to defer to Rosen's wishes, at least inpart, suggests that he was not acting wholly out of arbi-trary and unreasonable motivations. On balance, then, Iconclude that Respondent would have altered Rosen'swork schedule even if she had not participated in unionactivity.Similarly, although the October 13 warning to Rosenposes a close question as to the legitimacy of Respond-ent's motives, I conclude, based on the record as awhole, that the General Counsel failed to prove by thepreponderance of the evidence that it was issued for un-lawful reasons.I credit Rosen's assertion that she specifically referredto the dates of October 10 and 17 in discussing withMazzacane the medical appointments for her children,for it defies logic to believe that she would raise thematter in a general way when the appointments were al-ready made. By the same token, it is illogical that Maz-zacane would admit to having had such a conversationwith Rosen on October 3 only to deny that she men-tioned any dates to him. If Mazzacane were dissembling,he conveniently could have forgotten that any conversa-tion about medical appointments occurred at all. As amatter of• common sense, I surmise that Mazzacanesimply forgot that Rosen mentioned express dates to him.Even granting Mazzacane's forgetfulness, a question re-mains as' to his reason for issuing a written rather than asimple oral warning to an employee who had a 6-yearuntarnished work record In reaching the conclusion thatMazzacane's overreaction was not in reprisal for herunion activism, I bear in mind that the Union filed noobjections alleging preelection campaign misconduct byany hospital representative. Further, the General Counselwas not successful in showing that any of Respondent'semployees were treated disparately either because theysupported or opposed the Union. Moreover, if Respond-ent wished to retaliate against Rosen for her union activi-ty, it would not have granted her a 17-percent pay raiseon October 17 as part of a job upgrading -program. Inlight of these considerations, I conclude that, while Maz-zacane's warning was intemperate, it was not issued forreasons which are violative of the Act.2 The evaluations and denial of pay raises wereunlawful† As soon as Mazzacane's warning was overturned,Rosen was subjected to a series of adverse employmentactions which culminated in a devastating performancecritique issued in early February 1981. The nexus be- ;-5 a ..-01-10SPITAL OF ST:\ RAPHAEL ";53tween 'the successfaconehision of`-ROsen's::grievance andthe subsequent aetions taken4ganist-her:stronglP suggestthat in '-•ucCes•fully 'pfosectiting nher tomplainV;Rosenwon a 'victoryi-Only to lose-the:War 9i.Thus, on -the--sameday 'that-Rosen received the }final decisionr-revoking-Ithewarning,' Mazzadane :advised Kalkrenth it in .ta writtenmemo that the iretrospective an-alyses"iWere:not:being sub-mitted in a 'timely Mathier..Yet, ,by''his'owtt- account,Mezzacane admitted that Rosen had .Preparedithese 'arial-yses:properly since NoveMberfand 'there iSmtreyidencein the record that he requested her to' submit,themrat an-other time. Therefore, it. is more than -cubousahat: hefailed to mention that he had a problem with: their timeli,ness until '.thevery date. that the gnevance-_process 'Wasconcluded. ApprOximately l' week lateri,Mazzacane- ob-jected to -the manner in which Rosen _filed computerprintouts, work she had iperformedx throughout.: hercareer with Respondent without .comment. arrt skepticalof Mazzacane's assertion 'that he' spoke. to Rosen' abouther improper filing techniques on numerOus-,past -occa-sions. 'Rosen was an articulate and .-.obviouslycollege-educated woman. Throughout her testimOny;isheseldom forgot important-- -matters, whereas- Mazzacanefrequently forgot the dates when certain events tookplace or who-had been involved in them. I deducetfromthis that if Mazzacane had admonished her ini the ,Oastshe would not have made the 'same mistake twice.,There=fore, Mazzacane's attempt to:poi-tray:Rosen a• a carelessand inept employee who consistently failed to performsimple filing tasks ,seems. manufactured 'or, at_best, verymuch-exaggerated:† -,;†Soon after these ill-founded-criticisms _were- lodged,Rosen received' the --employee - performance, appraisalwhich found .:her deficient 'in -virtually every. regard. Infinding that this appraisal stemmed from vindictive -moLtives, I rely- on more than the coincidence in timing be-tween its issuance and the successful 'prosecution ofRosen's grievance. Among the other-factors-which mustbe taken into account is- Rosen's- previOus work `history.Throughout her career with Respbndent; she regularlyreceived- merit increases. Paglian; who without.contra-diction was depicted as a demanding t taskmaster, .de-scribed Rosen in exemplary terms 'in-his-last appraisal ofher. Paglian's comments were not tho-se.of a, easualserver; rather, they reflected the considered judgments ofa supervisor who 'had closely scrutinized Rosen's workon a daily basis for 5-years Respondent fails in itSr at:tempt to call:into.,question Paglian's standards or- judg-ment by introducing into evidence. various -imperfect†-9 At the hearing, I granted the General Counsel's motion to afnend thecomplaint to allege expressly ,that Respondent's unlawful conduct alsoconstituted a violation of Sec.48(a)(1) in that It was designed to retaliateagainst Rosen because she- resorted to tile griuyance-procedure Respond-ent argued strentfously, then and .in'its brief (Q the amendment is time-barred 'under Sec 10(b)" of the' Act 'Respondent's argument is withoutmerit 'Settled authority,establislies that once a charge is filed the, Boardmay deal with any related matter which arises out of the original eventSee NLRB s. Douon Cod C. 201 F 2d 484. 491 (2d Cir-19-S-2). Gould.Inc, 260. NLRB 54 ,(1"982) Here, Rosen's charge referred to unlawfulireprIman‡ds. Including the one which gave rise to her gm ance Thus, itcannot seriously.' be' dtsputeaT that allegations Of wrongful motivationbased on Rosen's, pressing that grievance are, not closely,_ related to theoriginal chargetypeWrittens,inemos.w,The.claim or rather suggestion-,thatthese: memos--were -all...Roseri!s work was _unsupported bytheevidenCe. There -was' no showing, that all or most ofthese -memos were - her.:-.iwork: or under What 'circum-stanCes dr,-conditions,:th-e errors- and ..handwritten'inser-tiOns Werdi ni…de, Or-that -they -were not-correCted priorto circulation,'Further, † the'l-Febniary -evaluation- Was cosigned 'byKalkreuth who had 'served 'a•" -the t associate chiefthrOughout much of Rosen's" erriplOYment in that depart-ment and -who shared the same' office-with =her:- Yet,there is no' documehlatiOn in- the record -that at -any timeprior '1O February 1981- he-tdornPlained abotit-hen'per:'-1'formance''.7=Based on this adverse -appfais'al, Rosen': Was 'Cle-niedmerit increase_ Although several 'other stalrmembers re-ceived Unfavorable evalitatiOn-•,' Ro-sen: wa•- the'Wnly' ern-ployee among the staff of ai)proilinatelYratory therapy department to receive ,poor per-konnance`eyaluation and a Wage freeze didingihe.first 2years of -Mazzacane's administration.-1—,These, circumstances give rise_to:a 'e-OMpelling infer;ence that' Mazzacane's- evaluation of -WO-See-Was: prO-.v(†foundly ,colored by the fact that she i-1"d ",e 1.(1 a',grievanceWhich Spb-•ed his decision-making to the,sprutiny of hissuperiors ,and' embroiled him and -other a'dinini•tFators inan .attertuate,d ,proces•"..which., nItitnitelY;,-led_to 'an ac-knowledgement. that_ the- Ho.spital's grience- -pro—edures.,were flawed. ThroughOut,,Rosen not dnly protested,.-impropriety of the W-a'rning, she alsb:Challenget-451-,the pro-.,.cedures employed. In so dOing,,she._,was.engagedi: in —tin--certed pi6tected.aetivity-. It settle(' .thatcurhyidualefforts: to compel conipliatice -with _a_collectiv-e7bargain-ing agreement will, be considered as ,serVing a,conceitedpurpose within the,nieaning:of the Act-.:S-eeNlAB i Interboro Contractors, 338_F.2d 495,,500 (2a Cii; 066). Theprinciple of Interboro, is applicable even. .the,absencea labor contract where, as .here,.Roten.,iny-oked thegrievance' procedure-not only to rectify a ,personal'injus-;tice– but also-to challenge, a ;wrong which, she believedstemmed from antiunion motives. Thus, her protesi _wasdesigned,. at least in, part,, to vindicate ,rights guaranteedto all _employees,: by -Section ,7 -f the ,Act:. In pursuingher griev,ances; Rosen Indnce-d Respondent,-to reexamineand clarify, its grievance machineryƒ She thereby set inmotion ,a process. which-could 'only inure to the benefitof her, coworkers. See Air, Surrey _Corp— 229 NLRB 1064(1977). -Alleluia Cushion Co., 221 NLRB 999-,(1975)..-Respondent avers that Rosen's negative eyaluation. waswarranted -.because: herhperformance-mas marginal:- Tosupport .its _position, ,IRespondent Introduced., numerousdocuments which were _intended –to, expose -Rosen's in-competence A close examination of these materials, to-gether with Mazzacane's,texplanationt of: their- imperfec-tions,,does not 'withstand scrutiny. For _example, Mazza-cane was :_,particularly ,critical, of Rosen's -typewrittenwotk. It became evident,'. however, that Mazzacane wasnot complaining. about Rosen's finished_ work -product-_†⁄ " In contrak, between†January 1979 and January 1980, Paghan with-held merit Increases for four other employees 54DECISIONS OF NATIONAL'.:LABOR "RELATIONS BOARDbut about: her,first drafts. •In..dtheit:Words-otheing on error-free work-) It -does; nota-equire expertise-AnModern offiCe • practiceMO2 recognize 'Oat Mazzacane'sstandard isI:virtually,unattainable:tSince,Rosen-was _alto:gether willingto Correct-, any, errors,-since -many †otrthememos ':she' .prepared:,wereirfor 3 intradepartmental con-sumption only, and since previously, xeroxed copies, ofher typewritten -work_ had -been. acceptable, : Mazzacane'sinsistence on perfection,seemslparticularly unreasonal;le.Seyeral others, Freel,and,Rebecca.,iloyt† another; instrucltore in the school, of respiratory therapy,..-were pleasedwith Rosen's t yping;.† so much so .that,theyjelied on.herto type, papers, for personal-,projects. Kalkeutfl, too, ,vassufficiently satisfied with her skills to requestthat†Shetype several Jetters -for in†connection;,with a privatebusiness, in which he _w-aS.....engaged.,,..I; a"tfach.paktfiOnlarsignificance tokalkreuth'S observation thathave "typed- approximately 2Q. doe-Uri-tents a:. ek out ofwhich._Some 6 to 8 mere returned for cOrrection in ‡, badweek; and only 2 to. 3 in a good'ood ,Orie.,,,Thisoineans, ofcourse, that it worst,. ,12:CioctifitentS cOmpletedwithout mistake. Such perforMance inay"fall Shor' t Of'Per='fection and leaYse :room- for imprOVenient,'but it hardlyWarrants total,COndemnatiditA ,rkumber. of ,cloCuments 'whieh..Respdrident 'movedevidence reYeaVkOse'n'S `deficiency as 'Michas they do the HoisPital'effoits to grossly disparage herperforrna` rice: Unquestionably Rosen committed errors;Thus she admitted making certain nitaikes'On the' unre-,.•/`ported .therapy forms She further acknowledged' doing ac3P' dr fob bri,cei.tairi,Work-Cdritpleted,inilie-monthlOf =JanuhrY, perforiiialiCiel 'at thattime to both the stress 'OraWaitiiii the'rdisfidiitiOn of hergrievance and to personal problems; Hover'serror only =serves, td;:`eiiharic-e. thetrustworthiness of her 'disclaimers of "responsibiliry forcertain projects which Respondent 'attributed. to' her. Allthough leoseh'sc'Wdik…N,Va4srjiidi 'free Of-fatilt; atininibei ' ofillustrationS'idadaition to thOsepigion'slilaisFusSeds—ffice tO show that'ResipOlidene I o VeAfit arliFf. short-,.comings tO'crreates'a false iinpres'sion that-she.-Was inc6m-Pe' tent.- ' 1,r–Cinr†.--M'azzacane's-testimotiY With reiPect't6qhe Problem en2countered when' certain ' IfOrms'lhail'itO,be hand as-'seinbled' isin4icative 'of his- attetript'ct'd `lptlild a case"against' Rosen'. The itifiiit;"dfihiS2testithany-"was ' that -onlearning :that_ .sdrne of 'these =ToriliSi-were-'`not .pro-petlyaligned and .1apled',"heldeViSed 'a method 'Cowdeterminewhich of the emp'16-yees- wereresponsible=fOrqhe defeC-'-•tively assembled forms.' He stated that he instructed each'of the emplOyees";as-sisting him inithiszwork; to theforms they: aSsembled. :Howeyer,•-he didr not iso instructRosen, apparently: believing that -he cotilde_betterPidentifyimproperly assembled. forms asi her work if they.borenoidentifying- initials. Maziacanetestifieththat= an' unspeci-fied ntimber of forms which- had-no' thein werefound -to be defective? FlOweer, he Producedino exam-ples either" dr an - allegedlyg.defeetwe:which was retuinett6orlof a perfect'forinrwith an-" Its not af:all clear why:the'abience-of initials could better identifyRosen's work than if her initials appeared 'on a-returned formother • employee'initials, on ;it.' 13y, failing-to furnish anyreal:evidence2.supportingsthese claims, when:document&tion:, 'should. †have been †within ..Respondent's , possessionand :control, an-- inference, arises thathad,:such..recordsbeen-lproduced;othey would not hay,e. substantiated. Maz-zacane's contentions. 2, -Thus,-Mazzacane:s,:own accotintof' his efficiency--controli.effort•JsIrnore -indicative of hishostility, to Rosen.than it is proof,of her-inefficiency.-- •..Mazzacaries _criticism; of the- minutes ,-of-'a ;supervisorymeeting:,which Rosen prepared was equally -unwarranted.A. comparison of., the finaLversion,Of Rosen's. minuteswith _those Mazzacane :completed reveals; at' most, minorstylistic differences birt:-no substantive:distinctions..• Mazzacane's.:testirnony -with respect. to ;Rosen's 'prepa-ration of a library:catalog- also-is:incredible. He allegedlyinstructed Rosen-to lift a group. of books..sequentially_ac-cording • to numbers. -assigned to (thee' and' provided herwith -a ' sample.catalog to follow. However, the- modelthat Mazzacane Introduced into evidence differs.m...eVeryrespect from.,theilist-which Rosen .typed: I fincLit.impos-sible tO belieVe4hatc a Iconsciéntious, responsible iemploy-ee like-Rosen. would-wholly ignore a-format provided byher department<chief. _Therefore, I- ,credit-f-ljet! accountthat he such sample. Moreover,' Mazzacanecould not have -been as .displeased with her work- as heclaimed for he nevensuggested ;that-she revise thelcata;log 'after: it was submitted -AO.January:' Inr..fact,shortlyibefore Rosen_ resigned; he asked.'her to add addi=tional titles to-thew=_Mazzacane's;-disparaginglidescription of .the ways inwhich Rosen handled the acute care shift _logs'. alsostrikes.; me .as `misleading::: He :suggested that becauseRosen =mistakenly⁄ identified certain: therapists. as22nothaving †submitted daily ,logs as they were, required to .do,he; Mazzacane, wrongly. rebuked those .who were blame.lessIt ;is peculiar, however, t that Mazzacarfe did notname nor .thd•-Respondent produce .as .a.,_witness 'a singlewrongly 7rebuked therapist. i'Moreover,_ since,.Maz-zacanehad the logs in his cnstddy, easilyg.could .have-;•_con-firmed. that -a particular,therapist-,had failed toAubmit adaily':log before chastising_him. Finally, since Mazzacanewas not aware that Rosen: had -erredNn. compiling -theselists until.…she mentionedrit, shortly ;before her termination;her mistake' Could: not have9beem taken-into: aôcountpreparing 'her:evaluation._..'. siiin,- Respondent failed to' piovidericonvincing evi-dence that'Rosen's:performanceo.i a-Clerk-typist was sodeficient aS-tO:jtiStifY the; scnthing,.appraisaVissued to herin =February 4981; just weeksr_afterf•the krievance proce-dure had run its course These circumstances_persuade-me that Mazzacane:s.,judgrnent,was distorted by a desireto retaliate "against Rosen; because of -the- manner inWhich `Stie,purstied her- glieafiree'Vgainst' him.- Respond-.ent:S 41,155Wing,' Rosen to prail on hergrievance doesinot alter. the Jact,,thati. Mazzacane -and, others in the- ad-'ministration were irritated by ,her charges of union har-"It2 :eij'iPriciiiit'Oact iltiterhatigt2Y1-–11..:Rn 1376. 1381-42(1980):'''Rcl& 1,7F:laibing-; 243 ":412:it.ii 1022 (1979) Respondent's' in-ability to..", present such ,cloCiimntaluin''is particularly puzzling in tight ofMazzácane:s-adinissioethat..counsel instructed huh to preserve evidenceof Rosen's fault3;.wOrk' after she"file&-ter utifaiis labor 'practice charie HOSPITAL' OF ST .12APHAEL-55assment and her persistence- in 'seeking clarification ofand adherence to •the grievance procedure. Skopac'scomment that management felt_ harassed by Rosen's ef-forts to resolve her grievance suggests a willingness onthe part of the administration to accept and act upon anegative appraisal of a troublesome employee Accord-'ingly, I find the issuance of the February evaluation andthe attendant denial of a merit increase were violative ofSection 8(a)(1) of the Act.The General Counsel submits that the unlawful consid-erations which distorted the February evaluation infectedRosen's July 'appraisal as well. I agree for the record fur-nishes even less justification for the. second adverse eval-uation than it did for the first. ,Kalkreuth, who preparedthis appraisal after having served as Rosen's ,supervisorfor 6 months, could offer, only one picayune example ofher allegedly deficient performance†her failure to use ahalf sheet of. paper rather than a full one fora typing as-signment as instructed. Other than ,this, Mazzacane, not,Kalkreuth, offered very few examples of Rosen's pur-portedly poor typing during this period. Again, it was--apparent that he was referring to inaccurate first efforts,not to finished products.Indeed, Kalkreuth saw, an improvement in Rosen'sperformance up to May. Yet, he chose not to prepare aninterim evaluation based on her improved performanceWithin a 3-month period in Conformance with hospitalprocedure,.,Given Kalkreifth's inability to Substantiate his dissatis-,factions with Rosen's performance, and Mazzacane'scontinued reliance on uncorrected work, the conclusionis inescapable that Reipondent's second appraisal. OfkoSen 'was Unjustified and 'designed 'to ,buttress 'the pro-priety'of the earlier one As such, it was a perpetuationof Respondent's unlawful conductI also agree with the Genera) Counsel's Contentionsthat Respondent denied Rosen's request for an .earlier,summer schedule for retaliatory reasons. Respondent of-fered no sound business justification for its refusal tOaccede to Rosen's modest request. Kalkreuth and Mazza-cane merely asserted, that her current hours were "good'for the Departmene,'Without offering any' explanation ofwhy this was so Arriving and departing from, work 1hour earlier for a:period of 8, weeks could in no wayoffer less,certainty or stability -to those in the departmeniwho might need,her seryices There was no special needfor her to be available at the 3 _p.m.= hift Change as- ,wasfound in the discussion above. Mazzacane ,even suggestedthat she dispense answering the phone if it interferedwith her other more important duties Further, Kalk-:,reuth's flexibility in permitting others with equivalent orless seniority then Rosen to rearrange their schedules anddesignate their shift preferences contrasts- markedly, withhis intransigence toward her In "the absence of any legiti-mate, explanation for its position, I infer that Respond-exit's denial of Rosen's r'eque'st for revised summer hourswas part of a continuing pattern Of retaliation.3 Rosen was constructively dischargedThe ,General Counsel posits that the totality of Re-spondent's conduct had the foreseeable effect of compel-ling Rosen to resign He contends,' -therefore, _that Re-spondent is liable for Rosen's constructive discharge.,In determining whether a constructive 'discharge. hasoccurred, the Board holds that two elements must be es-tablished. first, an emplo- yer must deliberately , make anemployee's working.conditions intolerable so.as:to forcehim.to quit his job; second;, it--must be shown that' these.burdens were imposed because- of the employee's unionactivities See Crystal Princeton Refining Co., 222 ,NLRB1068, 1069 (1967) 13••In the present,case, I found, on the one hand, that notall Of the adverse actions taken against- Rosen-'were un-lawfully motivated. There was, for 'example, insufficientproof that Respondent's' decision to alter Rosen's workschedule or to give her a written Warmng was discrimi-natory. Neither can I find that Respondent deliberatelywithheld Rosen's job description.. Rather; the evidencesuggests that her description, along with 'those for 'othersin the department,•;was revised and, inadvertently; not.re-turned in timely fashion for inclusion in a referencemanual., Similarly, am not persuade&that Mazzacane.purposely gave Rosen Conflicting instructions about corn-'piling a report of overtime worked by staff members.,The evidence also does not suliport the allegation in theamended Complaint `that Mazzacane screamed at Rosenabout her failure to-file new computer printouts.- It fol-lows that such Conduct may not be relied onto establish•a constructive discharge; 'however' distressing 'such inci-dents may have b'e‡ri to" Rosen. On the other hand,. Re:spondent did make a numbef of far-reaching decisions af-fecting Rosen'S status as' an emploSree which were moti:vated by an intent to retaliate against herlor having en-gaged in protected concerted activity. Aceordirigly, the-second test enunciated in Crystal- Princeton has-been Met..The -critical question which remains is whether this un-lawful _conduct. Created a% sufficiently oppressive atmos-.phere which RespOndent reasonably 'could'apect wouldforee Rosen's resignation' A,r6fiew o'f'the entire recordcOmPels the conclusion 'that this quesiion must-be an-swered affirmatively -••.As YoUnd above, ROSen was given twO 'evaluationwhich unjuStly, , exaggei2aied certain weaknesses in heipet-for-Mance and which prOvided,jUstifieatiOn tor, with-holding a pay increase for,'more than 8 months. She wasthe only person iii the department subjected to _such.treatment. Further; Rosen was 'criticiied for performing,her job in a way which for 5 years-had been wholly ac-ceptable to the former department chief. The alterationin the way in which Rosen's work was regarded-cannot-be attributed solely to the 'advenf.ord new depaftmentchief, particularly since.Mazzacane was considered a lessdemanding taskmaster than Pagliari..Mazzacane's insist-,ence,on perfection from Rosen; contrasted with his toler-.ance- for, other employees'_ errors, is more than suspect...,.• In-acknowledging receipi of the employee perform:'ance appraisal, Rosen stated her belief that the evaluationstemmed from unlawful motives and 'did-not reflect herreal performance. Nevertheless, in order to placate Maz-13 The sane principles, of course, hold true where burdens are Im-posed- on an employee who is engaged in concerted protected activity 56DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDzacane, she began checking and rechecking her typing.The upshot of this was -that her productivity decreased,leading to new criticisms. Thus," in an effort to SatisfyMazzacine-,and ward off his unreasonable faultfinding,Rosen was thrust into a no-win position Denying Rosenan earlier summer work schedule served to exacerbate analready tense situation. Depriving her of this modest ben-efit without sound reason suggests that it was part Of a•continuing effort to make her working conditions as .un-comfortable and inflexible as possible. Then, even after:conceding that her efforts had improved, Kalkreuth un-leashed another devastating evaluation. With both_ hersupervisors denigrating her efforts, Rosen could havehtle expectation for ordinary consideration on the job,much less hope for advancement.Respondent cites Van Pelt Fire Trucks, 238 NLRB 794(1978), for the proposition that an .employee such asRosen: has an alternative other than quitting; that.seek redress .through the Board's processes. However,given the amount of time which inevitably elapses beforean- unfair labor practice charge is,resolved, Rosen couldnot look forward to a' swift palliative for her physicaland' emotional reactions Rosen had no real options here.As .long as she remained in an atmosphere where noamount of 'effort on her part would satisfy those whocontrolled her working conditions, she continued to,,ex-penence symptoms which she reasonably attributed towork-related stress. While the Board imposes a "reasona-ble person". standard in determining whether conditionsare objectively onerous or _merely unpleasant,14 it doesnot insist that the reasonable employee be a stoic. See,e.g , Pinter Bros., 227 NLRB 921, 938-939 (1977), ZinkeFoods, 185_ NLRB 901, 906 (1970). If Dorothy Freel,who did ,not work with Rosen on a daily basis, could"during one brief, episode in Mazzacane's office observeher discomposure, then Mazzacane,and Kalkreuth had tobe aware that their actions were causing her considerabledistress. Consequently, Respondent must be. held ,ac-countable for creating conditions which clearly signaledto Rosen that she was no longer wanted. No reasonableemployee_ is expected to continue working , under theConditions ,such. a those created by Respondent. .,See.General Meals, 247 NLRB 1036, 1038740 '(198'0); W.. TGrant Co, 195 NLRB 1000, 1608-09 (1972); Zmke Foods,supra. Accordingly, becau†e _I 'find that Rosen tenderedher resignation under compulsion, it follOws,that, her ter-Mination Must be, regarded as a constructive diScharge.,CONCLUSIONS OF LAW .1.Respondent Hospital of St. Raphael is an employerAwithin the meaning of 'Section 2(2) of the ct, engagedin commerce within the meaning of Seen& 2(6) and (7)of the Act, and a health dare institution within the mean-ing of Section ,2(14) of the Act.2.New England 'Health Care Employees Union, Dis-trict 1199, is a labor organization within the meaning ofSection 2(5) of the Act.'3. Respondent violated Section 8(a)(1) of the Act byissuing to Sandra Rosen two,adverse employee perform-ance appraisals, denying her an annual. merit wage in--crease and earlier summer working hours' in retaliationfor her engaging in protected 'concerted activities.4.Respondent has violated Section 8(a)(1) -of the Actby discharging Sandra Rosen on October 9, 1981, and byfailing and refusing to reinstate her at all times thereafter.5.The aforesaid unfair labor practices affect commercewithin 'the meaning of Section 2(6) and (7) of the Act6.Respondent did not violate the Act by 'revisingROsen's work schedule nor by issuing a Written warning'to herTHE REMEDYHaving found that Respondent's conduct violated See-1tion 8(a)(1) of the Act in that it was designed to retaliateagainst Sandra Rosen for engaging in protected concert-_ed activities, I shall recommend that Respondent be re-quired to cease and desist therefrorn and from' engagingin any like or related conduct hereinafter. In addition, inorder to effectuate the policies of the Act I shall reco.m-mend affirmatively that Respondent be' required to offerSandra Rosen immediate reinstatement to her former job'or if that job no longer exists; to a substantially equiva-lent position, without prejudice to her seniority or otherrights and privileges previously enjoyed and to make herwhole' for any loss of pay, she may have Suffered byreason of her' discharge by paying to her a sum of moneyequal to that which she would have earned but for herdischarge from October 9, 1981, to the date'of an offerof reinstatement, less any net earnings during this period,to be computed in the manner described in F. W. Wool-worth Co, 90 NLRB 289, (1950), with interest 'as pre-schbed in Florida Steel Corp., 231 NLRB 651 (1977), andIsis Plumbing Co, 138 NLRB 716 (1962) Respondentwill' preserve and Make available to the Board on requestall records' necessary :and useful to determining theamount of backpay due under the terms of this decision.In addition, I shall recommend that ResPondent be re-quired to rescind and expunge, Rosen's adverse perform-ance appraisals from her personnel file and, also, to potappropriate notices.''[Recommended Order omitted from publication.]of the evidence that Respondent would not have retaliated against Rosen,in the 'absence of her uniorractivities, a violation of Sec- 8(a)(3) does notproperly he here•violative Of Section: 8(a)(1) of the Act.15••14 Hit 'A'Rutt Food Stores, 231 NLRB 660, 666 (1977)15 The complaint alleges that Respondent's Conduct toward ROsen wasmotivated by her union activities in 'violation of Sec 8(a)(3) of the ActThere is without doubt some evidence of union ammus•here. and one cansafelyassume that Respondent would be happy to rid itself of a principalunion proponent Therefore, it is difficult for the trier of fact, as it musthave been for the Respondent, to regard Rosen's participation in' thegneVinCe process as severable from her role as a key union activistHowever, since the Board has rejected an in part" test of motivation inWright Line, supra, and the record does not establish by a preponderance_